Case: 1:18-cv-02861 Document #: 130 Filed: 08/28/19 Page 1 of 4 PageID #:1427




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION                           //
                                                            FI LE
PEOPLE OF THE STATE OF ILLINOIS
ex rel. KWAME RAOUL, Attorney General
                                                              AUG   2    I   20tg
of the State of lllinois,
Plaintiff,                                              ..ER,{?IKB3}?HI3U,*,

V.                                          No. 1 :18-cv-2861
                                            Judge Andrea R. Wood
SUBURBAN EXPRESS, INC.; ALLERTON
CHARTER COACH, lNC.; and DENNIS
TOEPPEN, individually and in his official
capacity as owner,
Defendants.


SUPPLEMENT TO RESPONSE TO PLAINTIFF'S MOTION TO
AMEND DATED 8122119

1    . Plaintiff has petitioned court to order an amendment to Consent
Decree ("CD") executed by Plaintiff and Defendants on or about April
9, 201 g.

2.     CD offered Defendants possibility of closure in this matter as
early as six months after date upon which Defendants cause payment
of $t 00,000 to be made to Plaintiff.

3.    Defendant Toeppen's definition of closure is the absence of
events which would foreseeably cause press coverage.
                                                                    .,


4.     lnconsequential activity in this case, ie filing of a motion as
opposed to a ruling on a motion, has led to frequent, redundant, and
pointless press coverage of this matter.

5.     A particular reporter, by the name of Ben Zigterman, seems
both obsessed with this matter and unable to produce accurate or
truthful articles regarding same. For instance, he once wrote that
Case: 1:18-cv-02861 Document #: 130 Filed: 08/28/19 Page 2 of 4 PageID #:1427




Defendant Toeppen refused to communicate with the publication for
whom he works when in fact Defendant Toeppen merely refused to
communicate with a sole employee of the publication, Ben Zigterman.
In another article, Zigterman claimed that he called Defendant
Suburban Express'office and was forced to listen to the They Might
Be Giants song Destination Moon on loop. Yet phone logs revea! that
neither ol Zigterman's two tightly spaced calls exceeded the length of
the song. The song did not, in fact, play on loop. ln recent repgrting,
Zigterman has also made false or unsubstantiated claims abo0t the
wording of the CD.

6.       ln short, Defendants are tired of enduring unfounded attacks.

7.    Defendants are also frustrated by false, defamatory, and
misleading statements issued by AG Kwame Raoul's office.

8.    Defendants executed CD knowing that Defendants got to
control how far into the future this nightmare would drag, by
controlling the timing of $t 00,000 payment made to Plaintiff.

9.     Defendants chose to cause payment to be made as soon as
possible, within about a month of execution of CD, in order to
accelerate closure and accelerate the termination of stressful events
relating to this litigation.

10.   Plaintiff now seeks to amend language of the CD in such a way
that denies Defendants timely closure. Plaintiff's proposed
amendment causes this matter to drag on well into 2020, and virtually
guarantees press attention and harassment by Mr zigterman and
others in the new year.

1   1. Defendants would not have caused payment to be made 5
months in advance of deadline but for Defendants' expectation that
closure would arrive six months thereafter. Defendants would have
likely invested $100,000 for five months instead.
Case: 1:18-cv-02861 Document #: 130 Filed: 08/28/19 Page 3 of 4 PageID #:1427



12. Defendant Toeppen, undersigned, vehemently objects to
delayed closure and represents that he would not have executed the
CD had it caused closure to drag on into 2020.

13.  Defendants reiterate their plea for the court to reject Plaintitf's
motion to amend.




                                                             *t
    Case: 1:18-cv-02861 Document #: 130 Filed: 08/28/19 Page 4 of 4 PageID #:1427



    Ideclare under penalty of perjury that the foregoing is true and
I   correct.



    Dennis Toeppen

    Respectfully submitted August 27, 2019 by Defendant Toeppen,
    representing himself and both of his businesses in his role of sole
    stockholder and president of both.




                                                                f,t
